DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8 and 10-20, claim 1 recites a non-woven artificial leather consisting of a non-woven microfibrous component and an elastomeric matrix, wherein the microfibrous component comprises carbon black and comprises polyester microfibers, and wherein the consisting of a microfibrous component and elastomeric matrix, and the microfibrous component and elastomeric matrix comprising microfibers and carbon black and at least one polyurethane and carbon black, it is unclear if other components, either within the microfibrous component or the elastomeric matrix or both, are limited by the recitation of “consisting of.”  For example, it is unclear if the elastomeric matrix may also comprise a reinforcing fabric within the matrix, and not be excluded by the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,434,205 to Fujii in view of USPN 4,146,663 to Ikeda and US Pub. No. 2004/0063366 to Nakayama, as evidenced by “Estimating the Diameter of Industrial Sewing Thread and Yarn” to Shippee.
Regarding claims 1-8 and 10-20, Fujii teaches an artificial leather made by impregnating a special nonwoven web substrate with an elastic polymer material (Fujii, Abstract).  Note that 
Fujii does not appear to teach the claimed tassel and the claimed amounts of carbon black.
Regarding the claimed tassel, as set forth above, Fujii teaches raising nap on the surface of the nonwoven fabric with sandpaper or a wire brush to provide a suede or velour finish, such that the leather has a soft and dense surface and excellent chalkiness.  Ikeda teaches a composite fabric useful as a substratum for artificial leather, comprising at least one non-woven fabric (Ikeda, Abstract).  Ikeda teaches that the non-woven fabric comprises extremely fine individual 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of Fujii, wherein the fabric has pile lengths, such as within the claimed ranges, as taught by Ikeda, motivated by the desire to form a conventional artificial leather product having a pile length known in the art to be predictably suitable for artificial leather products, where a good chalk mark-forming property is desired.
Regarding the claimed carbon black, Nakayama teaches a substantially similar suede artificial leather comprising an entangled body comprising a superfine fiber having a fineness of 0.2 dtex or less and an elastomeric polymer, wherein the artificial leather acquires excellent color fastness to light and color development in a wide range of colors (Nakayama, Abstract).  Nakayama teaches that the entangled body contains at least one pigment, such as carbon black see for example Id., paragraphs 0039-0053, 0074-0086, 0110-0122).  Nakayama teaches that the superfine fibers may be polyethylene terephthalate fibers (Id., paragraphs 0054-0056).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather fabric of the prior art combination, and including carbon black in the nonwoven and the elastic polymer in amounts, such as in the claimed amounts and the claimed overall amount, to result in a desired color, such as dark gray, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product having excellent color development and color fastness to light, and a wide range of colors from brilliant color to achromatic color and from light color to deep color with little color mottle suitable for the intended application.
Regarding the claimed color shade, as set forth above, the prior art combination teaches that the color can range, including dark gray.  Additionally, regarding the claimed light fastness 
Alternatively, regarding the claimed color shade, light fastness and color shade characterized by a value of “L”, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, the claimed properties are deemed naturally flow from the structure in the prior art combination. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, the prior art combination establishes the manner in which to adjust and vary the color, and establishes the desirability of color fastness.  Therefore, in the event it is shown that the claimed properties are not taught or do not naturally flow from the teachings of the prior art combination, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of the prior art combination, and adjusting and varying the color shade and light fastness such that the product comprises properties within the claimed ranges, as it is within the level of ordinary skill to determine a suitable color shade and color or light fastness based on the desired aesthetics and applications, and based on the totality of the teachings of the prior art.
Regarding the microfibers having a count of 0.01 to 0.50 dtex, the prior art combination teaches that the fibers comprise polyethylene terephthalate fibers having a diameter usually in the range of 0.1 to 30µ, preferably in the range of 3 to 7µ. Additionally, polyethylene terephthalate is ordinarily known in the art as having a density of 1.38 g/cm3, as established by Shippee (see Shippee page 3).  Therefore, the fibers of Ikeda would have a linear density within the claimed range, as a diameter of 7µ would result in a linear density of 0.053 dtex. Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, Nakayama teaches that the average fineness is preferably 0.001 to 0.1 dtex because the colors and color developments of the pigmented fibers and pigmented elastomeric polymer are well balanced and a high-quality artificial leather with a good color, color development, suede feeling and surface touch can be obtained (Nakayama, paragraph 0052).  
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of the prior art combination, and adjusting and varying the linear density of the fibers, such as within the claimed range, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product comprising a fineness known in the art to predictably result in well-balanced colors and color development in addition to the desired suede feeling and surface touch.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather fabric of the prior art combination, and adjusting and varying the amounts of the elastomeric polymer and nonwoven, such as within the claimed ratio, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product having amounts of polymer and nonwoven known in the art to predictably result in the desired properties, such as color development, color fastness to rubbing, abrasion resistance, color, suede feeling, and mechanical properties, suitable for the intended application.
Regarding claims 14 and 15, Fujii teaches that preferred examples of polymers for making the artificial leather include elastomers or elastic polymers, for instance, synthetic rubbers such as polyurethane.  Fujii does not appear to teach the specifically claimed polyurethane.  However, Nakayama teaches that the polyurethane constitutes polyether polyols including polyhexamethylene adipate diol and polycaprolactone diol, and polycarbonate polyols such as polyhexamethylene carbonate diol, wherein it is preferred to combine two or more polyols in combination to obtain an artificial leather product having excellent color fastness to light an excellent resistance to yellowing (Nakayama, paragraph 0090).  Nakayama teaches that 
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of the prior art combination, wherein the polyurethane comprises a polyether and polyol and diisocyanate compound, such as the claimed constituents, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product comprising a polyurethane known in the art to predictably result in an artificial leather product having excellent color fastness to light an excellent resistance to yellowing.
Although the prior art combination does not appear to teach the hard segments derived as claimed, it should be noted that the manner in which the hard segments are derived is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention 
Regarding claim 18, the prior art combination teaches that the carbon black in the nonwoven fabric has an average particle size of 0.01 to 0.3 µm and that carbon black in the elastomeric polymer has an average particle size of 0.05 to 0.6 µm.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786